     Case 3:17-cv-00295-JLS-BLM Document 35 Filed 03/28/19 PageID.477 Page 1 of 1


 1
 2
 3
 4
 5
 6
 7                            UNITED STATES DISTRICT COURT
 8                          SOUTHERN DISTRICT OF CALIFORNIA
 9
10   VERACITY WIRELESS, INC.,                             Case No.: 17-CV-295 JLS (BLM)
11                                       Plaintiff,
                                                          ORDER GRANTING JOINT
12   v.                                                   MOTION TO STAY ALL
                                                          DEADLINES PENDING DISMISSAL
13   VIRTUAL FLEET MANAGEMENT,
     LLC, and DOES 1-20,
14                                                        (ECF No. 34)
                                     Defendants.
15
16
17         Presently before the Court is Plaintiff Veracity Wireless, Inc. and Defendant Virtual
18   Fleet Management, LLC’s Joint Motion to Stay All Deadlines and Notice of Settlement
19   (“Joint Mot.,” ECF No. 34). The Parties inform the Court that they have reached a
20   settlement in principle and, therefore, request that the Court stay all deadlines so that they
21   “may finalize settlement documents, and file appropriate dismissal papers with the court.”
22   Id. at 2. Good cause appearing, the Court GRANTS the Joint Motion. All pending
23   deadlines are VACATED, and the Parties SHALL FILE dismissal papers or a joint status
24   report within thirty (30) days of the electronic docketing of this Order.
25         IT IS SO ORDERED.
26   Dated: March 28, 2019
27
28

                                                      1
                                                                                 17-CV-295 JLS (BLM)
